DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 5, 2022, has been entered.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 5,556,684 issued to Forero as set forth in section 5 of the last Office action (Final Rejection mailed August 5, 2021).  
Applicant has not amended the claims and, as set forth below, applicant’s traversal of the rejection has not been found persuasive.  As such, said rejection stands.
Specifically, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, polyurethane, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  Nagahama teaches the mat base may comprise the same elastomer as the mat body, which includes polyvinyl chloride (col. 6, line 64-col. 7, line 7 and col. 8, lines 43-45). The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  The base is shown to be flat without a recessed area (i.e., trayless) (Figure 2).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The preferred fiber for the base fabric is polyethylene terephthalate (col. 6, lines 33-37 and col. 9, lines 50-51).  Said base fabric has a basis weight of 50-500 g/m2 (col. 6, lines 44-47), which for the preferred polyethylene terephthalate fiber having a density of 1.38 g/cm3 results in the base fabric having a thickness of 1.42-14.2 mil.  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  
The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).  Good adhesion between the mat body and the base is maintained with the passage of time even after washing many times (col. 4, lines 31-35).  The working example was evaluated by placing the floor mats in a place of 3000 passers-by a day for four days (col. 11, lines 14-17).  Then, the mat bodies were removed from the base, washed, and dried (col. 11, lines 17-19).  This process was repeated 50 times and then evaluated for performance, wherein the inventive mat maintained strong adherence between mat body and base and did not exhibit any deviation, turn up of the mat, or wrinkling (col. 11, line 19 - col. 12, line 24 and Table 1).
The Nagahama reference teaches the limitations of claims 1-7, 9-11, 13-16, 18, 19, 21, 24-26, and 28 with the exception that the looped tufts on the floor-facing surface of the tufted pile carpet (i.e., backloops) have been flattened, reduced in height profile, or partially melted via the application of heat and pressure, such that the carpet is free from “crested tufts” (i.e., defined in the specification, section [0033], as non-flattened backloop tufts that possess a crest or highest point).  
 However, such flattening or melting of backloops are known in the art of tufted carpets.  For example, Forero teaches a tufted carpet comprising a plurality of tufts in a base (i.e., a primary backing layer), wherein said tufts include a looped portion on an underside of said base (i.e., backloops) (abstract).  The backloops are fused to the underside of the base and to adjacent looped portions using heat and pressure (abstract).  Figures 2A-2C show the back loops 10 being heated by heater 16 and flattened against the base fabric 12 by pressure roll 17 (col. 4, lines 3-14 and Figures 2A-2C).  Note Figure 2A shows the tufted carpet having “crested tuft” backloops.  Figure 2B shows softening or melting of the “crested tuft” backloops, while Figure 2C shows the backloops flattened by a roller to a smooth surface such that the carpet is free from “crested tufts.”  The fusion of the backloops stabilizes the tufts of the tufted carpet without the use of a primary glue (i.e., an adhesive precoat) (col. 1, line 34-col. 2, line 17 and col. 2, lines 21-23).  A secondary backing may be applied to the fused back of the tufted primary backing (col. 2, lines 30-31).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention fuse the backloops of the tufted Nagahama carpet in order to secure the tufts to the primary backing and to provide a carpet having a smooth back surface free of “crested tufts.”  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1-7, 9-11, 13-16, 18, 19, 21, 24-26, and 28 stand rejected as being obvious over the cited prior art.  
Regarding claim 8, while Nagahama is silent with respect to the pile face yarns being dyed, undyed, and/or printed, claim 8 is also rejected.  Specifically, the options “dyed and undyed,” as opposing options, encompass any and all yarns.  Hence, claim 8 stands rejected along with parent claim 1.
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  However, it is reasonable to presume these properties are met by the teachings of Nagahama.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 12 and 17 also stand rejected over the cited prior art. 
Regarding claim 20, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 20 stands rejected along with parent claim 1.  
Regarding claim 22, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  However, it is reasonable to presume said strength is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1x106-2.0x106 GOe) used to produce the two component floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 stands rejected over the cited prior art. 
Regarding claim 23, Nagahama is silent with respect to the vulcanized rubber containing recycled rubber material.  However, applicant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber).  Hence, claim 23 also stands rejected by the cited reference along with parent claim 1.  
Claim 27 stands rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 5,556,684 issued to Forero, as applied to claim 1 above, and in further view of US 2004/0053002 issued to Kobayashi et al., as set forth in section 6 of the last Office action.  
Nagahama fails to teach the base is in the form of a tray.  However, such multi-component magnetic floor mats comprising a tray base comprising a recess and a mat inserted therein are known in the art.  For example, Kobayashi teaches a multi-component floor mat comprising a base or frame portion that is dimensioned to accommodate a flexible textile mat or rug portion that is releasably held in place via magnetic attraction between said base and mat (abstract).  
Kobayashi teaches the base portion may contain a recess or be flat (section [0038] and Figures 13 and 14).  In the recessed embodiment, the base is in the form of a frame or tray having a recess for placement of said textile mat (section [0038] and Figure 14).  Thus, Kobayashi teaches recessed and flat base components are known equivalents in the art of multi-component floor mats.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base of Nagahama to be in the form of a tray having a recess, as taught by Kobayashi, in order a multi-component magnetic floor mat, wherein the mat portion fits into the recess of a base in the form of a tray.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 27 stands rejected as being obvious over the cited prior art.   
	

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejections by relying upon the Declaration Under 37 CFR 1.132 by D. Kitchen filed with the RCE on January 5, 2022.  Specifically, applicant submits said Declaration evidences the textile component having flattened loop tufts (i.e., back loops) of the claimed invention has improved tear strength when compared with a textile component having looped tufts that are not flattened (Remarks, page 2, 3rd paragraph and Declaration, Appendix I).  Applicant notes the improved strength is present even after exposure to multiple, rigorous wash cycles (Remarks, page 2, 3rd paragraph and Declaration, Appendix I).  Thus, applicant assets said Declaration clearly support the patentability of the present claims (Remarks, page 2, 3rd paragraph).  
	The examiner respectfully disagrees.  The Declaration is insufficient to overcome the rejection of claims 1-28 based upon the Nagahama and Forero references as set forth above:
A clear nexus between the claimed invention and the evidence of the Declaration has not been established.  See MPEP 716.01(b).  For example, it is not clear that the samples tested in Appendix I have the claimed primary backing thickness or that the vulcanized rubber material contains magnetic particles.  (What are MD269 and blackcast?)  Are samples 2A-2F free from “crested tufts?”  Thus, the evidence provided does not appear to be commensurate in scope with the claimed invention.  
Applicant has not shown that the improved tear strength is indeed a significant and unexpected result.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  See MPEP 716.02(b).  One of ordinary skill in the art would expect at least some increase in tear strength for tufted carpets having backloops fused into a smooth continuous surface as disclosed by Forero due to the presence of a continuous film layer on the backside of the tufted primary backing as opposed to tufted primary backing without such a fused continuous film.  (See Forero, Figures 2A-2C.) The presence of said continuous film (i.e., Forero, Figure 2C) would be expected to increase tear strength by being another layer for which a tear must propagate through. Note a tufted primary backing comprising unfused backloops (i.e., non-flattened back tufts) (i.e., Forero, Figure 2A) would not provide such a continuous layer that must be torn through.  Hence, a skilled artisan would expect an increase in tear strength of the prior art combination having fused backloops.   
 Therefore, the Kitchen Declaration is insufficient to establish patentability of the claimed invention.  
Applicant also traverses the prior art rejection by arguing the process of Forero is different than that disclosed in the specification (Remarks, paragraph spanning pages 2-3).  Specifically, applicant argues Forero’s flattening of tufts melts the tufts into a homogenous coating, while the present invention does not melt the back tufts when flattening said tufts such that there is still space between the flattened tufts (i.e., not a continuous coating) (Remarks, paragraph spanning pages 2-3 and Declaration, Appendix I, page 3).  In response, it is noted that the features upon which applicant relies (i.e., non-melted back tufts, space between flattened back tufts, and process of flattening the back tufts) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note applicant’s claims do not preclude Forero’s melting of the backloops into a continuous coating, nor do the claims limit the process of flattening said back tufts beyond “via application of heat and pressure.”  Additionally, note applicant’s claims are directed to a process for cleaning a multi-component floor mat, rather than a multi-component floor mat itself (i.e., final product) or a method of making said multi-component floor mat.  Hence, applicant’s argument is found unpersuasive and the above rejection stands.  



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 13, 2022